Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for “Restriction Requirement” for application filed on 11/12/2020, including claims  
1-20.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group l	Claims 1-5, drawn to An information processing method, which is applied to a terminal device, the method comprising: reporting UE policy information corresponding to at least one network identifier to a network side, wherein the at least one network identifier is a network identifier corresponding to part of UE policy information currently stored in the terminal device, said reporting UE policy information corresponding to at least one network identifier to a network side comprises: reporting UE policy information corresponding to a network identifier of a first network to the network side, wherein the first network is a network currently accessed by the terminal device or a network the terminal device currently requests to access, or said reporting UE policy information corresponding to at least one network identifier to a network side comprises one of: reporting UE policy information corresponding to a network identifier of a first network and UE policy information corresponding to a network identifier of a second network to the network side; reporting the UE policy information corresponding to the network identifier of the first network; and reporting the UE policy information corresponding to the network identifier of the second network; wherein the first network is a home network, and the second network is a visited network.. Classified in CPC. H04W 48/16,8/08 and 48/18

Group  LL	Claims 6-12, are  drawn to An access method , applied to a terminal device, the method comprising: receiving at least one piece of UE policy information sent by a network side; and deleting, by the terminal device, a UE policy corresponding to a first type of UE policy information if the at least one piece of UE policy information does not include the first type of UE policy information; or maintaining, by the terminal device, the UE policy corresponding to the first type of UE policy information; wherein the first type of UE policy information corresponds to at least one UE policy stored in the terminal device. Further, wherein the UE policy information further comprises: the first indication information is used for indicating a management operation 

Group LLL	Claims 13-20, are  drawn to deleting at least one currently stored UE policy when a UE policy is acquired., wherein if the received UE policy is a UE policy for a first network, and the terminal device only stores UE policies for other networks than the first network, at least a part of UE policy is deleted from at least one of the UE policies for the other networks. . The method wherein if the received UE policy is a UE policy for a first network, and the terminal device stores a UE policy for at least one network, at least a part of UE policy is deleted from the UE policy for the at least one network, wherein the at least one network comprises the first network., wherein said deleting at least a part of UE policy from the UE policy for the at least one network comprises: deleting at least a part of UE policy from at least one UE policy for the first network. wherein said deleting at least a part of UE policy from the UE policy for the at least one network comprises: deleting, from the UE policies for the at least one network, at least a part of a UE policy for at least one other network than the first network. deleting, if the number of UE policies currently stored in the terminal device is greater than a threshold number and/or the volume of UE policies currently stored in the terminal device is greater than a threshold volume, a UE policy that is stored previously and corresponds to at least one network identifier; and deleting, if the number of UE policies currently stored in the terminal device is greater than a threshold number and/or the volume of UE policies currently stored in the terminal device is greater than a threshold volume, at least one UE policy that is stored previously.H04W80/02, 24/02, 24/08

Because these methods of inventions are independent or distinct for the reasons given above and the  inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as ndicated is proper. Because these methods of inventions are independent or distinct for the reasons given above and have 
acquired a separate status in the art in view of their different classification, restriction for examination 
purposes as indicated is proper.
Inventions 1, ll and lll are related as subcombinations disclosed as usable together in a single combination. The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable. In the instant case, subcombinations have separate utility, 
Affirmation of this election must be made by applicant in replying to this Office action with or without 
traverse. Non-elected claims be withdrawn/cancelled from further consideration by the examiner, 37 CFR 1.142(b), 
as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventor ship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventor ship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170.  The examiner can normally be reached on telework.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor SriLakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-
786-9199 (IN USA OR CANADA) or 571-272-1000. 
/INDER P MEHRA/Primary Examiner, Art Unit 2647